—Appeal by the defendant from a judgment of the County Court, Nassau County (Orenstein, J.), rendered April 21, 1995, convicting him of forgery in the second degree, attempted forgery in the second degree, and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence. Justice Ritter has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed.
The defendant was not unduly prejudiced or deprived of a fair trial due to the fact that his legs were shackled during the trial. The trial court’s refusal to have the restraints removed was justified by the defendant’s prior conduct and did not constitute an improvident exercise of the court’s discretion (see, People v Rouse, 79 NY2d 934; People v Tedesco, 143 AD2d 155, 159).
The defendant’s contention regarding the court’s Sandoval ruling is unpreserved for appellate review (see, People v Pavao, 59 NY2d 282, 292, n 3). In any event, any error with respect to the court’s ruling was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Ruiz, 205 AD2d 647).
The defendant’s remaining contention is without merit. Ritter, J. P., Altman, Goldstein and McGinity, JJ., concur.